Citation Nr: 1133244	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder as a result of exposure to asbestos or herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from May 1969 to April 1973.     

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, after certification of his appeal, the Veteran submitted additional evidence in the form of treatment records.  This evidence was not submitted with a waiver of RO consideration; however, because the evidence consists of duplicate private medical treatment records that were submitted previously, the Veteran would not be prejudiced by the Board's initial consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

This matter was previously before the Board in October 2010, at which time it found that new and material evidence had been received to reopen a previously denied claim for service connection for a respiratory disorder and remanded the claim for service connection for a respiratory disorder for further evidentiary development.  The case has now returned to the Board and is again for appellate action.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era; therefore, the presumption that he has been exposed to Agent Orange or other herbicides while there is inapplicable.

2.  The Veteran's military occupational specialty (MOS) during service was that of an electronics technician, which is noted to have a high probability of exposure to asbestos.

3.  There is medical evidence of current diagnoses of respiratory disorders, including chronic obstructive pulmonary disorder (COPD) and emphysema.

4.  There is no definitive diagnosis of asbestosis or an asbestos-related lung disease.

5.  There is probative evidence against a link between the Veteran's military service and his currently diagnosed respiratory disorders.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in June 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Additionally, the June 2006 VCAA letter from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the June 2006 VCAA notice letter prior to the October 2006 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records as identified and authorized by the Veteran, and VA treatment records.  Additionally, the RO provided the Veteran with a VA examination in connection with his claim on appeal.  Further, he and his representative have submitted several statements in support of his claim.  Neither the Veteran nor his representative has alleged that there is more evidence that has not been obtained.  Thus, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2010 remand.  Specifically, the RO was instructed to request from the Veteran any information concerning relevant VA or private treatment for his respiratory disorder from the time of his discharge from service through the 1990s and to obtain such records, and provide the Veteran with a VA examination of his lungs to determine the nature and etiology of any respiratory disorder, including whether any such disorder is due to exposure to asbestos during service.  The Board finds that the RO has complied with these instructions to the extent possible.  Specifically, in November 2010, the RO requested from the Veteran information concerning private treatment records, the Veteran identified and authorized the release of such records, and these records were obtained.  The RO also obtained recent VA treatment records.  Finally, the Veteran was provided a VA examination in December 2010, and the Board finds that the December 2010 VA examination report substantially complies with its October 2010 remand directives as it responded to the queries posed in the October 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R.
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

With regard to the Veteran's claim of service connection for a respiratory disorder, including COPD, that is related to asbestos exposure, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 9.  The Manual also lists some of the major occupations involving exposure to asbestos include mining; milling; shipyard work; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection 9(f).  

Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities, such as fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection 9(b).  

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection 9(d).   

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection 9(h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  

It should be noted that the pertinent parts of the Manual on service connection in asbestos-related cases do not create a presumption of exposure to asbestos solely from shipboard service.  Dyment v. West, 13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran claims a current diagnosis of a respiratory disorder that resulted from exposure to asbestos when he decommissioned the USS Bon Homme Richard during service.  He also asserts that he was exposed to Agent Orange while serving in the waters off the coast of Vietnam.  See the Veteran's statements dated in September 2004 and October 2006, and VA Form 9 dated in May 2007. 

A review of the Veteran's SPRs supports the assertions that he served onboard the USS Bon Homme Richard off the coast of the Republic of Vietnam during service.  However, the Veteran acknowledges that he did not set foot in Vietnam during service.  See Report of Contact dated in September 2007.  His SPRs indicate that he worked as an electronic technician during service, an MOS that the RO noted in its October 2006 rating decision has a high probability of exposure to asbestos.  

As already discussed above, the threshold criterion for service connection is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination dated in December 2010 provided a diagnosis of severe mixed (emphysema-dominant) COPD.  VA and private treatment records also show treatment for COPD and findings of fibrosis.  Thus, the evidence of record confirms that the Veteran currently has a respiratory disorder.

With respect to presumptive service connection due to Agent Orange exposure, because the Veteran only served in the waters of Vietnam, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  

With respect to the Veteran's assertion that his respiratory disorder resulted from exposure to asbestos, as discussed above, it has been noted that his MOS of electronics technician has a high probability of exposure to asbestos and that he served onboard the USS Bon Homme Richard during service.  A review of his STRs also reveals complaints of coughing in October 1972 and November 1972.  In November 1972, the Veteran was hospitalized for a respiratory illness characterized by fever, sore throat, and persistent coughing of seven days.  A chest X-ray taken at the time showed a left lower lobe infiltrate.  The diagnosis was left lower lobe pneumonitis.  However, subsequent STRs are completely silent with regard to respiratory or pulmonary complaints.  The Veteran's separation examination report dated in April 1973 also revealed no complaint, treatment, or diagnosis of any respiratory disorder.  

Post-service, the Veteran has asserted that he had experienced problems with his lungs since service and that he had received treatment for respiratory and lung problems in the 1990s.  However, a VA treatment record dated in February 1999 revealed an unremarkable past medical history, except for a 24-hour hospital stay in 1981 due to a motor vehicle accident.  At the time, the Veteran reported that he had been smoking, and continued to smoke, 1.5 packs of cigarettes each day for the past 37 years.  In this regard, the Board finds the Veteran's report of having no significant medical history prior to February 1999 to be more credible than his recent assertions of continuous lung problems and treatment thereof since service; lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Furthermore, with regard to any alleged asbestos-related respiratory or lung disorders, a review of the evidence of record reveals that there has been no definitive diagnosis of such disorder.  Initially, private treatment records from Pulmonary Rehabilitation reveal that the Veteran was first diagnosed with COPD in March 2000.  Subsequently, a November 2002 VA X-ray also showed COPD.  The Veteran was advised to stop smoking.  However, he reported that he had resumed smoking in February 2003.  See VA treatment record dated in February 2003.  

While the Veteran's private treating physician, D.W. Kane, M.D., has indicated in numerous treatment records and statements that the Veteran has pulmonary fibrosis or interstitial fibrosis due to asbestos exposure, or that there is evidence of possible asbestosis, he nevertheless has never made a definitive diagnosis of asbestosis or any asbestos-related lung disorder.  Specifically, a June 2006 treatment note from D.W. Kane, M.D., stated that the Veteran had asbestosis.  He stated that a recent May 2006 computed tomography (CT) scan showed some progressive fibrosis.  The diagnostic impression was progressive fibrosis consistent with asbestosis.  August 2006 and October 2006 treatment notes from the same physician again noted the fibrosis found on the recent CT scan.  The impression was pulmonary fibrosis, which the physician believed was on the basis of asbestosis.  A December 2006 private treatment note also indicated that he felt there was evidence of possible asbestosis based on the May 2006 CT scan.      

A statement from D.W. Kane, M.D., dated in December 2006, stated that the Veteran had a history of asbestos exposure and had demonstrated mild interstitial changes on chest X-ray and chest CT scan.  In addition, the Veteran had evidence for dry inspiratory crackles.  His lung volumes also were restricted.  These findings were essentially diagnostic for this disorder.  Therefore, the physician indicated, the asbestos exposure and resultant asbestos-associated lung disease was contributing to his dyspnea.  

A March 2007 treatment note from D. W. Kane, M.D., noted an impression of asbestosis.  The treatment note also indicated that the Veteran had mild pulmonary fibrosis based on his asbestos exposure.  In April 2007, the Veteran was hospitalized for respiratory insufficiency.  While there was noted a past medical history of basilar fibrosis and a diagnostic impression of pulmonary fibrosis, there was no indication that this was related to asbestos exposure.  A May 2007 statement from D. W. Kane, M.D., indicated that the Veteran had interstitial fibrosis.  Private treatment records dated in August 2007 and September 2007, also from D.W. Kane, M.D., noted a diagnostic impression of mild interstitial fibrosis, stable.  

In June 2008, a treatment note from D. W. Kane, M.D., noted the Veteran's history of reported asbestos exposure during service.  He indicated that CT scan of the chest showed progressive pulmonary fibrosis between 2003 and May 2006.  The diagnosis impression was pulmonary fibrosis, likely on the basis of asbestos exposure.  A September 2008 treatment record from the physician continued to provide the diagnosis impression of possible mild asbestosis.  Furthermore, another treatment record from the same physician, dated in December 2008, also indicated a diagnostic impression of mild fibrosis associated with asbestos exposure.  Another treatment note from this physician, dated in November 2010, noted that there was some evidence for asbestos pleural pulmonary disease, though the physician did not indicate specifically what evidence showed this.  Subsequently, a January 2011 private treatment record, also from the same physician, noted a diagnostic impression of mild asbestos-associated lung disease. 
 
However, despite the statements of D.W. Kane, M.D., indicating that CT scan results showed evidence of fibrosis related to asbestos exposure or evidence of asbestosis, no objective evidence has supported these statements.  Initially, the aforementioned private CT scan of the chest dated in May 2006 showed that, while there had been slight advancement since the November 2003 CT scan in the fibrotic changes at the bases that may be due to asbestos, there was no evidence of pleural thickening or pleural masses.  

Furthermore, a September 2006 VA examination found no asbestos-related disorder.  The VA examination report indicated complaints of dyspnea.  The Veteran reported that he initially noticed dyspnea on exertion approximately six years prior to the examination.  There was an associated chronic cough infrequently productive of white-yellow-brown sputum.  There had been a worsening of symptoms in the past three years.  The Veteran reported heavy exposure to asbestos during service.  After examination, the impression was dyspnea, with history and physical findings supporting advanced emphysema-dominant COPD as the most likely cause.  The emphysema was more likely than not the consequence of smoking.  There were no associated radiologic findings meeting the criteria for asbestosis.

Also, an April 2007 chest X-ray from Cookeville Regional Medical Center showed only COPD.  An August 2007 chest X-ray from Cookeville Regional Medical Center also noted only COPD and remote, healed granulomatous disease.  In August 2007, the Veteran was hospitalized for shortness of breath.  It was documented that he had severe end-stage COPD.  A chest X-ray failed to demonstrate acute infiltrate.  Discharge diagnoses included COPD and pulmonary fibrosis, although there was no mention that this was related to asbestos exposure.  Moreover, an August 2007 CT scan of the chest, from Premier Diagnostic Imaging, showed no abnormal nodularity, fibrosis, or intra- or interlobular spetal thickening.  

Additionally, a June 2008 CT scan of the chest, from Premier Diagnostic Imaging, did not indicate any fibrosis.  A January 2011 private chest X-ray, also from Premier Diagnostic Imaging, showed the lungs to be normal.  Finally, a January 2011 CT scan of the chest from Premier Diagnostic Imaging also made no mention of fibrosis.  

Thus, given the above evidence, there is insufficient support to show that the Veteran has any asbestos-related lung disorder.       

As to a nexus between the Veteran's current respiratory disorder and his active military service, including any exposure to asbestos during service, two VA examinations have provided strong evidence to the contrary.  Specifically, the aforementioned September 2006 VA examiner indicated that, more likely than not, the Veteran's emphysema did not represent asbestos-related injury.  There also were no associated radiologic findings meeting the criteria for asbestosis.  

Another VA examination, dated in December 2010, also yielded a diagnosis of severe mixed (emphysema-dominant) COPD.  A CT scan found mild COPD/lung scarring, old pulmonary granulomatous disease, and calcific plaque in the LAD coronary artery.  The December 2010 VA examiner indicated that the overwhelming mass of data supported the diagnosis.  Management of the Veteran's advancing COPD appeared to be the primary clinical concern of his outpatient care-givers and the reasons for all the respiratory-related hospitalizations noted in the records.  The VA examiner further noted that the characteristic abnormalities in asbestosis are a reduction in lung volumes, absence of obstruction, and impaired gas transfer (diminished DLCO).  However, there was no evidence of "restricted lung volumes" present on any of the pulmonary function tests found in the claims file or electronic records.  Severe airway obstruction with attendant air-trapping was consistently present on all of the available pulmonary function tests.  Severely impaired DLCO in this setting is best explained by extensive emphysema.  Significantly, the VA examiner indicated that the mild, scattered lung scarring shown on the CT scan was highly nonspecific, but commonly found in emphysema and as a sequelae of granulomatous disease.  The small calcified lymph nodes are, more likely than not, the result of previous granulomatous disease.  The conclusion was that the Veteran had no objective evidence sufficiently supportive of asbestos-related lung injury.  More likely than not, the Veteran's respiratory insufficiency and resultant limitations in activity are secondary to COPD, which, in turn, more likely than not, was the direct result of smoking-related lung injury.  
 
The Board acknowledges that the Veteran's treating physician, D.W. Kane, M.D., has indicated on many occasions that he believed that the Veteran has an asbestos-related lung disease.  In this regard, in the evaluation of the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As previously discussed, the Veteran's private physician, D.W. Kane, M.D., has noted his belief that the Veteran has an asbestos-related lung disease.  He also specifically submitted a statement in December 20006 indicating that the Veteran had a history of asbestos exposure, and that it was clear that the asbestos exposure and resultant asbestos-related lung disease was contributing to the Veteran's dyspnea.  Furthermore, another private physician, C.A. Ross, D. O., also submitted a statement in July 2008, indicating that the Veteran's probable exposure to asbestos may play a role in his current lung disease diagnosis.  

In this regard, the Board finds these favorable opinions to be of limited probative value.  Initially, the Board notes that these private physicians have not provided a definitive diagnosis of an asbestos-related lung disorder; when such a disorder was noted in treatment records, it was as a diagnostic impression or as a vague mention of an asbestos-related lung disease.  No specific diagnosis of asbestosis or another asbestos-related lung disease has been provided.  Furthermore, these private physicians' diagnostic impressions of an asbestos-related lung disease have not been supported by any objective medical evidence, including multiple VA and private X-rays and CT scans.  Additionally, the Veteran's treating physician, D.W. Kane, M.D., appeared to base his opinions on one CT scan dated in May 2006.  He did not reconcile subsequent CT scans that failed to find any fibrosis, which, incidentally, are supported by the findings of the September 2006 and December 2010 VA examiners.  Finally, contrary to the opinion of the December 2010 VA examiner, who explained in detail the reasons that the Veteran had lung scarring, which indicated old pulmonary granulomatous disease - a finding that is also supported by multiple private CT scans and chest X-rays - the Veteran's private physician did not offer any detailed explanations for his opinions.  Rather, as mentioned above, he based his opinion on a May 2006 CT scan and the Veteran's reported history of asbestos exposure.  Also unlike the December 2010 VA examiner, who reconciled his findings of emphysema with the Veteran's complaints and with his own clinical findings, the private physician did not offer any explanation to reconcile the Veteran's long history of smoking, his diagnosis of COPD and emphysema, and the findings of pulmonary fibrosis.  Thus, the Board finds that the two VA examinations, particularly that dated in December 2010, are of greater probative value, as they offer detailed explanations for their findings.

Furthermore, a May 2006 treatment note from D. W. Kane, M.D., indicated his belief that the Veteran's lung abnormality was "consistent with and definitely was emphysema secondary to cigarette smoking."  This statement was made at the time of the aforementioned May 2006 CT scan showing pulmonary fibrosis and is contrary to his other statements indicating that the Veteran's lung disorder is secondary to asbestos exposure.

Thus, the Board finds that post-service medical records, as a whole, provide negative evidence against the Veteran's respiratory disorder claim. 

Finally, the Board acknowledges that the Veteran is competent to state that he has experienced symptoms of a respiratory disorder over time; however, he is not competent to render an opinion as to the medical etiology of his respiratory disorder, absent evidence showing that he has medical training or expertise.  His personal belief that any current lung disorder is related to service, including asbestos exposure, is not competent evidence needed to establish service connection.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Service connection for a respiratory disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


